DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions

Applicant's election with traverse of Group I, claims 1 – 15, in the reply filed on 4/18/22 is acknowledged.  No grounds of traversal were discussed.  This is not found persuasive because there is both a search and examination burden for each group.  

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 – 7 and 9 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150111176 A to Watchter et al. hereinafter “Watchter”.  

Watchter is directed to dental composite resins and to the stereolithographic production of dental components [0001].  

Regarding claims 1 – 7, 9, 10, 13, 14 and 15, Watchter teaches that the composite resin compositions comprise:  5 – 90 wt. % of a polyreactive binder, 0.01 – 5 wt.% of a first photoinitiator, 0.01 to 2 wt. % of a second photoinitiator, 0.001 to 3 wt. % of an absorber, and 5 to 90 wt. % filler [0042 – 0048].  Referring to Example 3, the resin composition comprises 36.76 wt. % of Bis-GMA/UDMA/decane 1,10-dioldimethacrylate (Polymerizable binder), 0.23 wt. % of photoinitiators (Camphorquinone/ TPO), 0.43 wt.% of chromophobic pigments (energy transformation component), 62.04 wt. % of inorganic fillers (silica / glass powder / YtF) and 0.30wt. % of Tinuvin 571 (stabilizer).  This composition does not comprise the volume expansion component (b).  The chromophobic pigment can be either organic or inorganic.  This composition, barring any information to the contrary, is capable of energy-pulse-induced transfer printing.
However, Watchter teaches that preferably mixtures of the monomers listed in [0035 – 0036] are used [0040].  Therefore, it would be obvious to the skilled artisan to include 2 wt. % of a monofunctional monomer such as methyl methacrylate, disclosed by Watchter in [0036] and decrease the amount of filler from 62.04 to 60.04 wt. % as the used of mixtures of disclosed monomers is directly taught as preferred by Watchter.  

This would yield the following composition:  36.76 wt. % of Bis-GMA/UDMA/decane 1,10-dioldimethacrylate (Polymerizable binder), 0.23 wt. % of (photoinitiators - Camphorquinone/ TPO), 0.43 wt.% of (chromophobic pigments -energy transformation component), 60.04 wt. % of (inorganic fillers - silica / glass powder / YtF) and 0.30wt. % of (Tinuvin 571 - stabilizer) and 2 wt. % of methyl methacrylate (volume expansion component).  

While the reference fails to exemplify the presently claim composition nor can the claimed composition be “clearly envisaged” from the reference as required to meet the standard of anticipation (MPEP 2131-03), nevertheless, in light of the overlap between the claimed composition and the composition disclosed by the reference, absent a showing of criticality for the presently claimed composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the components disclosed in the reference which are encompassed within the scope of the present claims and thereby arrive at the claimed invention.  

"Though picked from a laundry list a prima facie case of obviousness exists over the claimed combination.  See Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985) where it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also, that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious."  

As to claims 11 – 12, Watchter does not specifically teach a composition comprising the required amount of binder, however it would have been obvious to the skilled artisan to alter the binder level to any value within the disclosed range of 10 - 90 wt. % as this range is directly taught by Watchter.  

Allowable Subject Matter

Claims 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018. The examiner can normally be reached M-F: 9AM - 6PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAS										8/10/22
/PETER A SALAMON/Primary Examiner, Art Unit 1759